PER CURIAM.
Defendant appeals from a judgment of conviction and sentence following a jury trial. The record supports the jury’s finding that the defendant mailed what appeared to police to be a “hoax bomb.” See § 790.165, Fla.Stat. (1991). Accordingly, we affirm. White v. State, 446 So.2d 1031 (Fla.1984) (judgment rendered in accordance with jury verdict supported by substantial competent evidence will not be reversed). A reasonable juror could surmise that the package containing a warning letter and a gun loaded with a shotgun shell in its chamber was intended to appear to be a weapon. In Interest of T. C., 573 So.2d 121 (Fla. 4th DCA 1991). We are precluded from finding any differently. Rodriguez v. State, 436 So.2d 219 (Fla. 3d DCA 1983) (court precluded by law from reweighing evidence on appeal and substituting its judgment for that of trier of fact), rev. denied, 447 So.2d 888 (Fla.1984).
Affirmed.